Citation Nr: 1002519	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for fungal infection of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  

In January 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The Veteran's representative submitted claims for total 
disability for individual unemployability and tinnitus in 
November 2007 and February 2008, respectively.  In November 
2007, the Veteran submitted a claim for a prostate condition.  
Therefore, these claims are referred to the RO for 
appropriate action.  

In August 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, fungal 
infection of the feet had its onset during active service.


CONCLUSION OF LAW

Fungal infection of the feet was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for a fungal 
infection of the feet.  

The Veteran's service medical records are silent for any 
treatment of a fungal infection of the feet.  The only 
documented inservice treatment for the Veteran's feet is 
treatment for frostbite in November 1966.  On separation, the 
Veteran did report having foot trouble, but did not specify 
what type.  

In connection with this appeal, the Veteran submitted an 
original application for benefits dated July 1969 for fungus 
on the groin and left leg.  During his personal hearing in 
January 2008, the Veteran stated that he found the 
application with the separation papers in his possession, 
which was an error as he intended to file a claim for fungus 
on the groin and left leg at separation and that application 
should have been in his permanent military file.  He also 
stated during the hearing that the fungal infection began 
about three to four months prior to leaving Vietnam and he 
sought private treatment for it a few months after 
separation.  Post-service VA treatment records show that the 
Veteran had been diagnosed as having moccasin tinea pedis in 
April 2005, which he reportedly had for 35 years.  

Pursuant to the August 2008 Board remand, the Veteran was 
afforded a VA examination in December 2008.  At that time, 
the Veteran explained that he was noted to have a fungal 
infection on the feet at discharge, but was never treated for 
that condition.  Following a physical examination, the 
Veteran was diagnosed as having tinea pedis.  The examiner 
opined that there was at least a 50 percent probability that 
the Veteran's current fungal infection of the feet had its 
onset during active service.  In June 2009, the examiner 
provided an addendum stating that the Veteran's tinea cruris 
was not related to tinea pedis as it was highly unlikely that 
the fungus of the groin would transfer to the feet.  

The Veteran's representative argued that the jungle climate 
in Vietnam was known to cause jungle rot of the feet.  In 
addition, the Veteran's military occupation specialty 
required him to spend long hours in and around water.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The record shows that there was no 
record of treatment or diagnosis of a fungal infection during 
service.  However, the Board finds that there is sufficient 
positive evidence of record to support a finding that the 
evidence is at least in relative equipoise.  Specifically, 
the Veteran reported during the hearing that he observed 
having fungus on his feet prior to leaving Vietnam, which he 
continued to have for the last 35 years.  The Veteran is 
competent to report such an observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran 
produced an application for benefits dated July 1969 for 
fungus on the groin and left leg, which he stated he had 
intended to file at separation.  The Board finds the Veteran 
to be a credible historian.  The Board finds that in light of 
the Veteran's sworn testimony, the evidence submitted in 
support of the claim, and the December 2008 medical opinion, 
the evidence is deemed to be at least in relative equipoise.  
Thus, service connection for a fungal infection of the feet 
is warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for a fungal infection of the feet is 
granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


